EXHIBIT 10.3

 

FIRST AMENDMENT TO TERM NOTE

 

THIS FIRST AMENDMENT TO TERM NOTE (this “Amendment”) dated as of January 31,
2013, is by and between Cherokee Inc., a Delaware corporation (the “Borrower”),
and JP Morgan Chase Bank N.A. (the “Lender”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has heretofore issued in favor of Lender that certain Term
Note dated as of September 4, 2012 (the “Term Note”) in connection with the
Credit Agreement entered into between the Borrower and the Lender as of
September 4, 2012;

 

WHEREAS, the Borrower has requested, and the Lender has agreed, for the
aggregate amount that may be borrowed under the Term Note to be increased to
$16,600,000 and have concurrently herewith entered into an amendment to the
Credit Agreement to provide for such increase; and

 

WHEREAS, the parties desire to amend the Term Note to provide that the borrowed
amount under the Term Loan has been increased.

 

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1                     Defined Terms.  Capitalized terms used, but not
defined herein shall have the meanings assigned to them in the Term Note, as
amended by this Amendment.

 

ARTICLE II

 

AMENDMENTS

 

SECTION 2.1.                    Principal amount.  Each reference in the Term
Note to the principal amount of “$13,000,000” shall be amended to read
“$16,600,000.”

 

SECTION 2.2.  The section in the Term Note captioned “Principal Payments” shall
be amended and restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

“Principal payments.  The Borrower shall repay the principal amounts of this
Note on a quarterly basis, commencing on November 30, 2012 and continuing on the
last day of each February, May, August and November thereafter through
August 31, 2017, in equal principal installments of (A) $650,000 for the payment
dates up to and including February 28, 2013 and (B) $886,111.10 thereafter.”

 

ARTICLE III

 

MISCELLANEOUS PROVISIONS

 

SECTION 3.1                     Ratification of and References to the Promissory
Note.  This Amendment shall be deemed to be an amendment to the Term Note, and
the Term Note, as amended hereby, shall continue in full force and effect and is
hereby ratified, reaffirmed, approved and confirmed in each and every respect. 
All references to the Term Note in any other document, instrument, agreement or
writing shall hereafter be deemed to refer to the Term Note as amended hereby.

 

SECTION 3.2                     Severability.  Any provision of this Amendment
which is prohibited or unenforceable in any jurisdiction shall, as to such
provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Amendment or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

SECTION 3.3                     Headings.  The various headings of this
Amendment are inserted for convenience only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.

 

SECTION 3.4                     Execution in Counterparts.  This Amendment may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement.

 

SECTION 3.5                     Governing Law.  THIS AMENDMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA.

 

SECTION 3.6                     Successors and Assigns.  This Amendment shall be
binding upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed this Amendment on the date first
above written.

 

 

BORROWER

 

 

 

Cherokee Inc.

 

 

 

 

 

By:

/s/ Howard Siegel

 

 

Name:

Howard Siegel

 

 

Title:

COO

 

 

 

 

 

By:

/s/ Mark DiSiena

 

 

Name:

Mark DiSiena

 

 

Title:

CFO

 

S-1

--------------------------------------------------------------------------------